Kilday, Judge
(dissenting):
Though seldom encountered in the reports, the doctrine of res judicata, applicable in civil cases, is recognized by the Federal courts in criminal cases. United States v Oppenheimer, 242 US 85, 61 L ed 161, 37 S Ct 68 (1916); Sealfon v United States, 332 US 575, 92 L ed 180, 68 S Ct 237 (1948).
Paragraph 71 6, Manual for Courts-Martial, United States, 1951, recognizes that doctrine as applicable in military law. Whether this be true because the President has included the paragraph in the Manual as a rule of procedure or mode of proof, or because of the existence of the doctrine in Federal criminal law, need not concern us, for the Manual rule is in strict conformity with the Federal rule as enunciated in Oppenheimer and Seal-fon, supra.1
I hesitate to take issue with the well considered majority opinion in this case. However, I must confess to a serious doubt as to the application of the doctrine of res judicata under the facts of the case at bar. The Manual provision is limited so that the earlier determination “cannot be disputed between the same parties in a subsequent trial.” (Emphasis supplied.) I know of no Federal criminal case which applies the doctrine of res judicata in which the parties are not identical.
I have no doubt but that Cromwell v Sac County, 94 US 351, 24 L ed 195 (1877), cited in the majority opinion, is correct in stating that, in a civil case, res judicata concludes parties and those in privity with them. However, I am doubtful as to what may be envisaged as “privity” in criminal actions. Until the presentation of some authority as to the existence and nature of “privity” in criminal cases, I am forced to regard the majority opinion as an unwarranted extension of the doctrine of res judicata to cases in which the parties are not the same. Therefore, I disassociate myself from such holding and am forced to dissent.
I would affirm the decision of the board of review.

 See Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, page 89; United States v Lawton, 28 BR (ETO) 293. See also United States v Smith, 4 USCMA 369, 15 CMR 369; United States v Martin, 8 USCMA 346, 24 CMR 156; United States v Hooten, 12 USCMA 339, 30 CMR 339. And see Annotation; Doctrine of res judicata in criminal cases, 147 ALR 991.